--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated as of February 20, 2018,
is entered into between Vista Outdoor Corporation, a Georgia corporation
(“Seller”) and Standard Outdoor Southeast II LLC, a Delaware limited liability
company (“Buyer”).


RECITALS


WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), and which together
compose the “Business,” subject to the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I
Purchase and Sale


Section 1.01         Purchase and Sale of Assets.  Subject to the terms and
conditions set forth herein, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s right,
title and interest in the assets set forth on Section 1.01 of the disclosure
schedules (“Disclosure Schedules”) attached hereto (the “Purchased Assets”),
free and clear of any mortgage, pledge, lien, charge, security interest, claim
or other encumbrance (“Encumbrance”) except for the Permitted Encumbrances (as
defined below).


Section 1.02         Excluded Assets.  Notwithstanding the foregoing, the
Purchased Assets shall not include those assets of the Seller set forth on
Section 1.02 of the Disclosure Schedules (the “Excluded Assets”).


Section 1.03         Assumption of Liabilities.  Subject to the terms and
conditions set forth herein, Buyer shall assume and agree to pay, perform and
discharge the liabilities and obligations arising after the Closing (as defined
herein) under the Purchased Assets, but only to the extent that such liabilities
and obligations do not relate to any breach, default or violation by Seller on
or prior to the Closing (collectively, the “Assumed Liabilities”). Other than
the Assumed Liabilities, Buyer shall not assume any liabilities or obligations
of Seller of any kind, whether known or unknown, contingent, matured or
otherwise, whether currently existing or hereinafter created.
 

--------------------------------------------------------------------------------

Section 1.04         Purchase Price.  The aggregate purchase price for the
Purchased Assets shall be Six Million Nine Hundred Thousand Dollars ($6,900,000)
(the “Purchase Price”), plus the assumption of the Assumed Liabilities. The
Buyer shall pay the Purchase Price to Seller at the Closing (as defined herein),
as follows:


(a)            Three Million Four Hundred Fifty Thousand Dollars ($3,200,000)
(the “Cash Payment”), plus or minus, as applicable, the prorated amount by which
Seller’s prepaid leases, including prepaid utilities, insurance, and other
customary prepayments, exceeds the prepaid revenue attributable to the
Billboards in the amounts set forth on Section 1.04(a)(i) of the Disclosure
Schedules, shall be payable in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in Section
1.04(a)(ii) of the Disclosure Schedules.


(b)           Three Million Four Hundred Fifty Thousand Dollars ($3,450,000)
shall be payable in the form of a promissory note (the “Note”) issued by the
Buyer in the name of Seller in the form set forth as Exhibit A hereto.
 
(c)            Twenty Two Thousand Seven Hundred Twenty-Seven (22,727) shares of
common stock, par value $0.01 per share, of Standard Diversified Opportunities
Inc., the indirect parent of Buyer, with a certificate evidencing such shares to
be delivered to Seller within five (5) Business Days after the Closing Date.


Section 1.05         Allocation of Purchase Price.  Seller and Buyer agree to
allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) in accordance with Section 1.05 of the
Disclosure Schedules.  Buyer and Seller shall file all tax returns (including
amended returns and claims for refund) and information reports in a manner
consistent with such allocation.


ARTICLE II
Closing


Section 2.01         Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on an electronic basis on a date
to be specified by the parties which shall be no later than two Business Days
after satisfaction (or waiver as provided herein) of the conditions set forth in
Article VI (other than those conditions that by their nature will be satisfied
at the Closing), unless another time, date and/or place is agreed to in writing
by the parties. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”  The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date.  For purposes of this Agreement, “Business Day” means a day other
than a Saturday, Sunday or other day on which banks located in New York, New
York are authorized or required by law to close.
 
2

--------------------------------------------------------------------------------

Section 2.02         Closing Deliverables.


(a)            At the Closing, Seller shall deliver to Buyer the following:


(i)            an assignment and assumption agreement and bill of sale in the
form of Exhibit B hereto (the “Assignment and Assumption Agreement and Bill of
Sale”) and duly executed by Seller, effecting the assignment to and assumption
by Buyer of the Purchased Assets and the Assumed Liabilities;


(ii)           an Assignment and Assumption of Leases in the form of Exhibit C
hereto (the “Assignment and Assumption of Leases”) and duly executed by Seller;


(iii)          copies of all consents, approvals, waivers and authorizations
referred to in Section 3.02 of the Disclosure Schedules;


(iv)          a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code duly executed by Seller;


(v)           a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Seller certifying as to (A) the resolutions of the board
of directors of Seller, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of Seller
authorized to sign this Agreement and the documents to be delivered hereunder;


(vi)          such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement;


(vii)         the Buyer Leases duly executed by Seller;


(viii)        an Investor Representation Statement in the form of Exhibit D
hereto (the “Investor Representation Statement”) and duly completed and executed
by Seller and Craig Root; and


(ix)           payoff letters, in form and substance reasonably satisfactory to
Buyer, evidencing the discharge or payment in full of any indebtedness of Seller
outstanding as of the Closing Date, in each case duly executed by each holder of
such indebtedness as reflected in such payoff letters, which payoff letters
shall also provide for the termination and release of any Encumbrances related
to such indebtedness.


(b)           At the Closing, Buyer shall deliver to Seller the following:


(i)            the Cash Payment;


(ii)           the Note;
 
3

--------------------------------------------------------------------------------

(iii)          the Assignment and Assumption Agreement and Bill of Sale duly
executed by Buyer;


(iv)          the Assignment and Assumption of Leases duly executed by Buyer;


(v)           the Buyer Leases duly executed by Buyer; and


(vi)          a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Buyer certifying as to (A) the resolutions of the board
of directors of Buyer, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of Buyer
authorized to sign this Agreement and the documents to be delivered hereunder.


ARTICLE III
Representations and warranties of seller


Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, “Seller’s knowledge,” “knowledge of Seller” and any similar phrases
shall mean the actual or constructive knowledge of Craig Root, after due
inquiry.


Section 3.01         Organization and Authority of Seller; Enforceability. 
Seller is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Georgia. Seller has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Buyer) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.


Section 3.02         No Conflicts; Consents.  The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the articles of incorporation,
by-laws or other organizational documents of Seller; (b) violate or conflict
with any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Seller or the Purchased Assets; (c) conflict with, or result in
(with or without notice or lapse of time or both) any violation of, or default
under, or give rise to a right of termination, acceleration or modification of
any obligation or loss of any benefit under any contract or other instrument to
which Seller is a party or to which any of the Purchased Assets are subject; or
(d) result in the creation or imposition of any Encumbrance on the Purchased
Assets. No consent, approval, waiver or authorization is required to be obtained
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
4

--------------------------------------------------------------------------------

Section 3.03         Title to Purchased Assets.  Seller owns and has good title
to the Purchased Assets, free and clear of Encumbrances, except for those
Encumbrances those set forth on Section 3.03 of the Disclosure Schedules (the
“Permitted Encumbrances”).


Section 3.04         Assets; Condition of Assets.  The Purchased Assets include,
among other things, (i) the billboards set forth on Section 3.04 of the
Disclosure Schedules (the “Billboards”); (ii) all ground leases for the real
property upon which the Billboards are erected; (iii) all required permits and
approvals relating to the construction and operation of the Billboards; and (iv)
all equipment and personal property affixed or appurtenant to the Billboards;
(v) all easements or rights of way relating to access to, visibility of or
otherwise connected with the Billboards, but not including those permanent
easements listed on Section 3.04(v) of the Disclosure Schedules; (vi) all
maintenance and advertising contracts relating to the Billboards (to the extent
desired and assumed by Buyer); (vii) parts, supplies, prepaid advertising, and
all other assets used or useful in the operation of the Billboards, except cash
and marketable securities; and (viii) any and all other rights or privileges
connected with, arising from or necessary for the continued operation of the
Billboards. Except as set forth on Section 3.04 of the Disclosure Schedules, the
tangible Purchased Assets are in good condition and are adequate for the uses to
which they are being put, and none of such Purchased Assets are in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.


Section 3.05         Assigned Contracts.  Section 3.05 of the Disclosure
Schedules includes each contract included in the Purchased Assets and being
assigned to and assumed by Buyer (the “Assigned Contracts”). Each Assigned
Contract is valid and binding on Seller in accordance with its terms and is in
full force and effect. None of Seller or, to Seller’s knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of any intention to
terminate, any Assigned Contract. No event or circumstance has occurred that,
with or without notice or lapse of time or both, would constitute an event of
default under any Assigned Contract or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of benefit thereunder. Complete and correct copies of each Assigned
Contract have been made available to Buyer. There are no disputes pending or
threatened under any Assigned Contract.]
 
5

--------------------------------------------------------------------------------

Section 3.06         Permits. Section 3.06 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities included in the Purchased Assets (the “Transferred Permits”). The
Transferred Permits are valid and in full force and effect. All fees and charges
with respect to such Transferred Permits as of the date hereof have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Transferred Permit.


Section 3.07         Non-foreign Status.  Seller is not a “foreign person” as
that term is used in Treasury Regulations Section 1.1445-2.


Section 3.08         Compliance With Laws.  Seller has complied, and is now
complying, with all applicable federal, state and local laws and regulations
applicable to ownership and use of the Purchased Assets.


Section 3.09         Legal Proceedings.  There is no claim, action, suit,
proceeding or governmental investigation (“Action”) of any nature pending or, to
Seller’s knowledge, threatened against or by Seller (a) relating to or affecting
the Purchased Assets or the Assumed Liabilities; or (b) that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.


Section 3.10         Brokers.  Except for Richard Estus, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.


Section 3.11         Financial Statements.  Set forth in Section 3.11 of the
Disclosure Schedules are the following financial statements: (a) the unaudited
income statement of the Business for the year ended December 31, 2017 and (b) an
unaudited statement of net assets of the Business as of December 31, 2017
(collectively, the “Financial Statements”).  The Financial Statements have been
prepared based on the books and records of the Business, and fairly present in
all material respects the financial condition of the Business as of the
respective dates they were prepared and the results of the operations of the
Business, for the periods indicated, subject to (i) the absence of footnote
disclosures and other presentation items and (ii) changes resulting from normal
year-end adjustments.
 
6

--------------------------------------------------------------------------------

Section 3.12         Full Disclosure.  No representation or warranty by Seller
in this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.


Section 3.13         Investor Representation Statement.  All representations and
warranties of Seller and Craig Root included in the Investor Representation
Statement are true and correct as of the date hereof.


ARTICLE IV
Representations and warranties of buyer


Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.


Section 4.01         Organization and Authority of Buyer; Enforceability.  Buyer
is a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Delaware. Buyer has full corporate power
and authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms.


Section 4.02         No Conflicts; Consents.  The execution, delivery and
performance by Buyer of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the certificate of incorporation,
by-laws or other organizational documents of Buyer; or (b) violate or conflict
with any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Buyer. No consent, approval, waiver or authorization is required
to be obtained by Buyer from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby.
 
7

--------------------------------------------------------------------------------

Section 4.03         Legal Proceedings.  There is no Action of any nature
pending or, to Buyer’s knowledge, threatened against or by Buyer that challenges
or seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.


Section 4.04         Brokers.  Except for Richard Estus, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer.


ARTICLE V
Covenants


Section 5.01         Conduct of Business.  During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Closing Date, except with the prior written consent of Buyer,
Seller shall:


(a)            (i) maintain its corporate existence and (ii) carry on the
Business in the usual, regular and ordinary course in a manner consistent with
past practice and in accordance with the provisions of this Agreement;


(b)           maintain the Billboards and other assets, properties and rights
included in the Purchased Assets in the same state of repair, order and
conditions as they are on the date hereof, reasonable wear and tear excepted;
and


(c)            (i) confer with Buyer prior to implementing operational decisions
of a material nature, (ii) report on a regular basis concerning the status of
its business of operating the Billboards (the “Business”), and (iii) promptly
notify Buyer of any event or occurrence not in the ordinary course of the
Business.


Section 5.02         Negative Covenants.  Except as expressly provided in this
Agreement, Seller shall not do any of the following, in each case with respect
to the Business, without the prior written consent of Buyer:


(a)           adopt or propose any amendment to the charter documents of Seller
that could be expected to delay the consummation of the transactions
contemplated by this Agreement;


(b)           sell, lease, transfer or assign any of the Purchased Assets;


(c)           assume, incur or guarantee any indebtedness or modify the terms of
any existing indebtedness;


(d)           mortgage, pledge or subject to liens any assets, properties or
rights related to the Business;
 
8

--------------------------------------------------------------------------------

(e)           amend, modify, cancel or waive any rights under any of the
Assigned Contracts;


(f)            take any action or engage in any transaction that is material to,
or outside the ordinary course of, the Business;


(g)           be party to any merger, acquisition, consolidation,
recapitalization, liquidation, dissolution or similar transaction involving the
Business; or


(h)           agree, whether in writing or otherwise, to do any of the
foregoing.


Section 5.03         Access to Information; Investigation.  Seller shall afford
to Buyer’s officers, directors, accountants, counsel, consultants, advisors and
agents (“Representatives”) free and full access to and the right to inspect,
during normal business hours, all of the Purchased Assets, and shall permit them
to consult with the officers, accountants, counsel and agents of Seller for the
purpose of making such investigation of the Purchased Assets or Business as
Buyer shall desire to make.  Seller shall furnish to Buyer all such documents
and copies of documents and records and information with respect to the
Purchased Assets or Business and copies of any working papers relating thereto
as Buyer may reasonably request.


Section 5.04         Release of Liens. Prior to the Closing Date, Seller shall
cause to be released all Encumbrances in and upon any of the Purchased Assets.


Section 5.05         Repair of Assets. Prior to the Closing Date, Seller shall
have restored to good condition the Billboards designated on Section 3.04 of the
Disclosure Schedules as #4 and #F-122, such that such Billboards shall be in
good condition and adequate for the uses to which they are being put, and not in
need of maintenance or repairs, all to the reasonable satisfaction of Buyer. 
Should Site #4 and Site F-122 not be repaired prior to Closing, Seller agrees to
complete, at Seller’s sole expense, all reasonable repairs necessary at such
sites promptly after Closing.


Section 5.06         Notification of Certain Matters.  Seller shall give prompt
notice to Buyer of (a) any fact, event or circumstance known to it that
individually or taken together with all other facts, events and circumstances
known to it, has had or could have, individually or in the aggregate, a material
adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business, or
would cause or constitute a breach of any of its representations, warranties,
covenants or agreements contained herein, (b) the failure of any condition
precedent to Buyer’s obligations hereunder, (c) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the consummation of the transactions
contemplated by this Agreement, or (d) any notice or other communication from
any governmental authority in connection with the consummation of the
transactions contemplated by this Agreement.
 
9

--------------------------------------------------------------------------------

Section 5.07         Assistance with Buyer Financial Statements.  Following the
date hereof, if requested by Buyer, Seller shall provide reasonable assistance
to Buyer in providing information regarding Seller and the Business that Buyer
requires in order to prepare financial statements of Buyer required for filing
by Buyer with the Securities and Exchange Commission in connection with Buyer’s
obligations as a company registered pursuant to the Securities Exchange Act of
1934, as amended.


Section 5.08         Intentionally Omitted.


Section 5.09         Bulk Sales Laws.  The parties hereby waive compliance with
the provisions of any bulk sales, bulk transfer or similar laws of any
jurisdiction that may otherwise be applicable with respect to the sale of any or
all of the Purchased Assets to Buyer.


Section 5.10         Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration, value added and other such taxes and fees (including any
penalties and interest) incurred in connection with this Agreement and the
documents to be delivered hereunder shall be borne and paid by Seller when due.
Seller shall, at its own expense, timely file any tax return or other document
with respect to such taxes or fees (and Buyer shall cooperate with respect
thereto as necessary).


Section 5.11         Further Assurances.  Following the Closing, each of the
parties hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder,
which shall include, but not be limited to, the reasonable cooperation of each
of the parties to complete the transfer of all utility accounts, permit filings
and any other account transfers.


Section 5.12         Non-Interference; Non-Compete.  For five (5) years
following the Closing Date:


(a)            Seller shall not, and shall make reasonable efforts to cause its
affiliates not to (except for wholly owned affiliates, which it shall cause not
to), either alone or in conjunction with any other person or entity, directly or
indirectly, in any capacity, (i) solicit, engage in business with, or entice, or
attempt to solicit or entice, any landlord of any billboard acquired by Buyer
from Seller or (ii) solicit, entice, influence, or attempt to solicit, entice or
influence, any such landlord to divert business away from Buyer or its
affiliates or otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between Buyer or its
affiliates and any such landlord; and
 
10

--------------------------------------------------------------------------------

(b)           Seller shall, and shall make reasonable efforts to cause its
affiliates to (except for wholly owned affiliates, which it shall cause not to),
refrain from, either alone or in conjunction with any other person or entity,
directly or indirectly, in any capacity, loaning funds to, participating,
engaging or having an ownership interest in, directly or indirectly (other than
through the ownership of five percent (5%) or less of any class of securities
registered under the Securities Exchange Act of 1934), any business that
competes with the Business within any geographical area globally in which the
Business is engaged during such restricted period.


Buyer and Seller agree that the parties may not have an adequate remedy at law
and may be irreparably harmed in the event that any of the provisions of this
Section 5.12 were not specifically performed.  Accordingly, the non-breaching
party may be entitled to injunctive relief to prevent breaches of this Section
5.12 and to specifically enforce the terms and provisions hereof, in addition to
any other remedy to which it may be entitled, at law or in equity, including
money damages in an amount not to exceed the amount paid by Buyer to Seller
under the terms of this Agreement, without the posting of any bond.


Section 5.13         Leases.  At Closing, Buyer shall lease from Seller,
pursuant to leases substantially in the form of Exhibit E hereto, the properties
owned by Seller at 106 West Church Street and three offices within the 117
Osborne St. Building, St. Marys, GA 31558.  Such leases (the “Buyer Leases”)
shall be for a term of ninety (90) days following the Closing Date, and shall
continue thereafter on a month-to-month basis, until terminated by either Buyer
or Seller on prior notice of at least thirty (30) days.


Section 5.14         Right of First Refusal.  During the period beginning on the
Closing Date and ending on the tenth (10th) anniversary thereof (the “ROFR
Period”), neither Seller nor any of its affiliates shall, directly or
indirectly, enter into any agreement or consummate any transaction relating to
any of the easements listed on Section 3.04(v) of the Disclosure Schedules
relating to any Billboard with any person or entity other than Buyer or an
affiliate thereof (a “Third-party Transaction”) except in compliance with the
terms and conditions of this Section 5.14.


(a)           If, at any time during the ROFR Period, Seller receives a bona
fide offer for a Third-party Transaction that Seller desires to accept (each, a
“Third-party Offer”), Seller shall, within five (5) days following receipt of
the Third-party Offer, notify Buyer in writing (the “Offer Notice”) of the
material financial and other terms and conditions of such Third-party Offer (the
“Material Terms”) and the identity of all proposed parties to such Third-party
Transaction. Each Offer Notice constitutes an offer made by Seller to enter into
an agreement with Buyer on the same Material Terms of such Third-party Offer
(the “ROFR Offer”).
 
11

--------------------------------------------------------------------------------

(b)           At any time prior to the expiration of the thirty (30) day period
following Buyer’s receipt of the Offer Notice (the “Exercise Period”), Buyer may
accept the ROFR Offer by delivery to Seller of a written notice of acceptance
containing the Material Terms and any standard and customary conditions
applicable to a transaction of this nature, executed by Buyer; provided,
however, that  Buyer shall not be required to accept any non-financial terms or
conditions contained in any Material Terms that cannot be fulfilled by Buyer as
readily as by any other person or entity (e.g., an agreement conditioned upon
the services of a particular individual).


(c)           If, by the expiration of the Exercise Period, Buyer has not
accepted the ROFR Offer, and provided that Seller has complied with all of the
provisions of this Section 5.14, at any time during the sixty (60) day period
following the expiration of the Exercise Period, Seller may consummate the
Third-party Transaction with the counterparty identified in the applicable Offer
Notice, on Material Terms that are the same or more favorable to Seller as the
Material Terms set forth in the Offer Notice. If such Third-party Transaction is
not consummated within such sixty (60) day period, the terms and conditions of
this Section 5.14 will again apply and Seller shall not enter into any
Third-party Transaction during the ROFR Period without affording Buyer the right
of first refusal on the terms and conditions of this Section 5.14.


(d)           For the avoidance of doubt, the terms and conditions of this
Section 5.14 apply to each Third-party Offer received by Seller during the ROFR
Period.


Section 5.15         Development Agreement. During the period beginning on the
Closing Date and ending on the fifth (5th) anniversary thereof (the “Development
Term”), Seller, either directly or through Craig Root, as an affiliate of Seller
(either, for purposes of this Section 5.15, the “Developer”), may from time to
time procure, permit and construct new sites for billboards (a “New Site”) in
the market area in which the Business operated as of Closing, subject to Buyer’s
prior approval.  Prior to offering a New Site to an unrelated potential third
party purchaser, Seller or Mr. Root shall present to Buyer or an affiliate
thereof (either, for purposes of this Section 5.14, the “Acquiror”) the
opportunity to acquire any such New Site, and Acquiror shall have the right, but
not the obligation, to acquire such New Site for a purchase price equal to the
product of (a) the Annual Billboard Cash Flow (as defined below) for such New
Site; and (b) 3.5.  For any such New Site, Developer shall deliver a groundlease
or easement in a form acceptable to Buyer, in its sole discretion, and all
necessary permits required in connection with the construction, operation and
management of the New Site.  Buyer shall coordinate and oversee the construction
of all New Sites, and shall be responsible for all construction costs of such
New Sites.  During the Development Term, Buyer shall pay Developer an amount of
Two Hundred Dollars ($200) per month, and Developer shall dedicate at least 25
hours per year to the services described in this Section 5.15.  For purposes of
this Section 5.15, “Annual Billboard Cash Flow” for any New Site shall equal:
(i) the annual advertising revenue to be received with respect to such New Site,
minus (ii) (A) the annual ground lease payments to be payable with respect to
such New Site, plus (B) the annual expenses to be payable with respect to such
New Site, plus (C) an amount equal to 10% of the annual advertising revenue to
be received with respect to such New Site, to be deemed the general and
administrative expense relating to such New Site, plus (D) an amount equal to 5%
of the annual advertising revenue to be received with respect to such New Site,
to be deemed the operating expense relating to such New Site.
 
12

--------------------------------------------------------------------------------

Section 5.16         Billboard Leases. Promptly after Closing, Seller and Buyer
shall cooperate to amend all leases between Seller and Craig Root (or an
affiliate of Craig Root) or, the assigned leases with Seller as Lessee and Craig
Root (or an affiliate of Craig Root) as Lessor  to reflect the terms listed on
Section 5.16 of the Disclosure Schedules for each respective lease, and Seller
and Buyer shall execute and deliver to the other party all agreements,
certificates or other documents necessary in connection therewith.


ARTICLE VI
Conditions to closing


Section 6.01         Conditions to Obligations of Buyer and Seller.  The
obligations of Buyer and Seller to consummate the transactions contemplated by
this Agreement are subject to the satisfaction on or prior to the Closing Date
of the following conditions:


(a)            No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions
contemplated by this Agreement shall be in effect. No law shall have been
enacted or shall be deemed applicable to the transactions contemplated by this
Agreement which makes the consummation of such transactions illegal.


Section 6.02         Conditions to Obligation of Buyer.  The obligation of Buyer
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Buyer in its sole discretion) of the following
further conditions:


(a)            The representations and warranties of Seller set forth in this
Agreement shall have been true and correct in all material respects at and as of
the date hereof and shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date, except to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.


(b)           Seller shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Seller at or prior to the Closing.
 
13

--------------------------------------------------------------------------------

(c)            Buyer shall have received a certificate dated the Closing Date
signed on behalf of Seller by an authorized officer thereof to the effect that
the conditions set forth in Sections 6.02(a) and 6.02(b) have been satisfied
(the “Seller Closing Certificate”).


(d)           There shall have been no material adverse change in the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business.


(e)            No action or order shall be pending or threatened before any
court or other governmental authority or before any other person or entity
wherein an unfavorable order would (i) prevent consummation of any of the
transactions contemplated by this Agreement, (ii) affect adversely the right of
Buyer to own the Purchased Assets or (iii) restrain or prohibit Buyer’s
ownership or operation of all or any material portion of the Business or
Purchased Assets.  No such action or order shall be in effect.


(f)            Any consents of third parties required in order for Buyer to
consummate the transactions contemplated by this Agreement shall have been
received.


(g)           No law shall have been enacted or shall be deemed applicable to
the transactions contemplated by this Agreement which has any of the effects set
forth in Section 6.02(e).


(h)           Seller shall have delivered to Buyer all agreements and other
documents required to be delivered by Seller to Buyer pursuant to Section
2.02(a) of this Agreement.


(i)             Buyer shall have received evidence in form and substance
satisfactory to Buyer that all liens with respect to the Purchased Assets have
been released.


Section 6.03         Conditions to Obligation of Seller.  The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver by Seller in its sole discretion) of the
following further conditions:


(a)            The representations and warranties of Buyer set forth in this
Agreement shall have been true and correct in all material respects at and as of
the date hereof and shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date, except to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.


(b)           Buyer shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Buyer at or prior to the Closing.


(c)            Seller shall have received a certificate dated the Closing Date
signed on behalf of Buyer by an authorized to the effect that the conditions set
forth in Section 6.03(a) and 6.03(b) have been satisfied (the “Buyer Closing
Certificate”).
 
14

--------------------------------------------------------------------------------

(d)           No Action shall be pending or threatened before any court or other
governmental authority or other person wherein an unfavorable order would (i)
prevent consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation.  No such order shall be in effect.


(e)            Buyer shall have delivered to Seller all agreements and other
documents required to be delivered by Buyer to Seller pursuant to Section
2.02(b) of this Agreement.


ARTICLE VII
Termination


Section 7.01         Termination.


(a)            This Agreement may be terminated at any time prior to the
Closing:


(i)            by mutual written consent of Buyer and Seller;


(ii)           by Buyer or Seller if the Closing does not occur on or before
March 1, 2018; provided that the right to terminate this Agreement under this
clause (ii) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date; or


(iii)          by Buyer if:


(A)         any condition to the obligations of Buyer hereunder becomes
incapable of fulfillment other than as a result of a breach by Buyer of any
covenant or agreement contained in this Agreement, and such condition is not
waived by Buyer; or


(B)          there has been a breach by Seller of any representation, warranty,
covenant or agreement contained in this Agreement or the Seller Disclosure
Schedule, or if any representation or warranty of Seller shall have become
untrue, in either case such that the conditions set forth in Sections 6.02(a) or
6.02(b) would not be satisfied; or


(iv)          by Seller if:


(A)         any condition to the obligations of Seller hereunder becomes
incapable of fulfillment other than as a result of a breach by Seller of any
covenant or agreement contained in this Agreement, and such condition is not
waived by Seller; or


(B)          there has been a breach by Buyer of any representation, warranty,
covenant or agreement contained in this Agreement or the Buyer Disclosure
Schedule, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the conditions set forth in Sections 6.03(a) or
6.03(b) would not be satisfied.
 
15

--------------------------------------------------------------------------------

(b)           The party desiring to terminate this Agreement pursuant to clause
(ii), (iii) or (iv) shall give written notice of such termination to the other
party hereto.


Section 7.02         Effect of Termination.  In the event of termination of this
Agreement as provided in Section 7.01, this Agreement shall immediately become
null and void and there shall be no Liability or obligation on the part of
Seller or Buyer or their respective officers, directors, stockholders or
affiliates.


ARTICLE VIII
Indemnification


Section 8.01         Survival.  All representations, warranties, covenants and
agreements contained herein and all related rights to indemnification shall
survive the Closing for a period of twenty-four (24) months.


Section 8.02         Indemnification By Seller.  Subject to the other terms and
conditions of this Article VIII, Seller shall defend, indemnify and hold
harmless Buyer, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements (collectively, “Losses”), arising from or relating to:


(a)           any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement or any document to be delivered
hereunder;


(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement or any document
to be delivered hereunder; or


(c)           any Excluded Asset or Excluded Liability.


Section 8.03         Indemnification By Buyer.  Subject to the other terms and
conditions of this Article VIII, Buyer shall defend, indemnify and hold harmless
Seller, its affiliates and their respective stockholders, directors, officers
and employees from and against all Losses arising from or relating to:


(a)           any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or any document to be delivered
hereunder;


(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any document
to be delivered hereunder; or
 
16

--------------------------------------------------------------------------------

(c)           any Assumed Liability, but only with respect to such Losses
arising after the Closing.


Section 8.04         Indemnification Procedures.  Whenever any claim shall arise
for indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).


Section 8.05         Right of Set-Off.


(a)            Buyer shall have the right to set-off any Losses (as defined in
Section 8.02) incurred prior to the payment of the first installment under the
Note against such first installment.


(b)           If, within twelve months from the date of this Agreement, a lease
for one of the billboards listed on Section 8.05(b) of the Disclosure Schedules
is canceled, then Seller shall provide Buyer with thirty (30) days’ prior
written notice of Seller’s intent to move such billboard to a new location.  The
replacement billboard location must be (i) projected by Buyer, in its reasonable
discretion, to generate at least the same gross revenue as the billboard
location subject to the canceled lease, and (ii) at a site mutually agreed upon
by Buyer and Seller. Upon mutual agreement between Buyer and Seller of any new
location, Seller shall have a reasonable time period (not to exceed ninety (90)
days) to complete construction, obtain all necessary permits and have the
billboard available for use.  Should Buyer and Seller fail to agree to a
replacement location for the canceled lease within the prescribed thirty (30)
day period, the value of such lease, as set forth on Section 8.05(b) of the
Disclosure Schedules, shall be set-off against the next installment then due
from Buyer to Seller under the Note.
 
17

--------------------------------------------------------------------------------

Section 8.06         Tax Treatment of Indemnification Payments.  All
indemnification payments made by Seller under this Agreement shall be treated by
the parties as an adjustment to the Purchase Price for tax purposes, unless
otherwise required by law.


Section 8.07         Effect of Investigation.  Buyer’s right to indemnification
or other remedy based on the representations, warranties, covenants and
agreements of Seller contained herein will not be affected by any investigation
conducted by Buyer with respect to, or any knowledge acquired by Buyer at any
time, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.


Section 8.08         Cumulative Remedies.  The rights and remedies provided in
this Article VIII are cumulative and are in addition to and not in substitution
for any other rights and remedies available at law or in equity or otherwise.


ARTICLE IX
Miscellaneous


Section 9.01         Expenses.  All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses.


Section 9.02         Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):
 
If to Seller:
Vista Outdoor Corporation
 
117 Osborne St.
 
St. Marys, GA 31558
 
E-mail: vista@tds.net
 
Attention:  Craig Root, President

 
18

--------------------------------------------------------------------------------

with a copy to:
Gilbert, Harrell, Sumerford & Martin, P.C.
 
P.O. Box 190
 
Brunswick, Georgia 31521-0190
 
Facsimile:          912-264-0244
 
E-mail:           rsumerford@gilbertharrelllaw.com
 
Attention: M. Fleming Martin, III; Rees M. Sumerford

 
If to Buyer:
Standard Outdoor Southeast II LLC
 
155 Mineola Blvd.
 
Mineola, NY  11501
 
Facsimile: (302) 504-4780
 
E-mail:  ianestus@spdopps.com
 
Attention:  Ian Estus

 
with a copy to:
Morgan, Lewis & Bockius LLP
 
1701 Market Street
 
Philadelphia, PA 19103
 
Facsimile: (215) 963-5001
 
E-mail:  justin.chairman@morganlewis.com
 
Attention:  Justin W. Chairman, Esq.

 
Section 9.03         Headings.  The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.


Section 9.04         Severability.  If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.


Section 9.05         Entire Agreement.  This Agreement and the documents to be
delivered hereunder constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
documents to be delivered hereunder, the Exhibits and Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.
 
19

--------------------------------------------------------------------------------

Section 9.06         Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Buyer may, if required by the lenders to Buyer or its affiliates, grant a
security interest in, and collateral assignment of, their rights under this
Agreement and the other documents contemplated hereby to secure the obligations
of Buyer or its affiliates to such lenders. No assignment shall relieve the
assigning party of any of its obligations hereunder.


Section 9.07         No Third-party Beneficiaries.  Except as provided
in Article VI, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


Section 9.08         Amendment and Modification.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.


Section 9.09         Waiver.  No waiver by any party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


Section 9.10         Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).


Section 9.11         Submission to Jurisdiction.  Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of Georgia, located in the city of
Brunswick and county of Glynn, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.


Section 9.12         Waiver of Jury Trial.  Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
20

--------------------------------------------------------------------------------

Section 9.13         Specific Performance.  The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.


Section 9.14         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

 
VISTA OUTDOOR CORPORATION
          By:
/s/ Craig Root
   
Name:  Craig Root
   
Title:     President
 




 
STANDARD OUTDOOR SOUTHEAST II LLC
         
By:
/s/ Ian W. Estus    
Name:  Ian W. Estus
   
Title:  President
 

 
[Signature Page to Asset Purchase Agreement]
 

--------------------------------------------------------------------------------

Execution Version
 
Exhibit A
 
Promissory Note
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY COMPARABLE STATE SECURITIES LAW, AND MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION UNDER
THE ACT.
 
PROMISSORY NOTE AND SECURITY AGREEMENT
 
$
3,450,000.00
 
February 20, 2018

 
FOR VALUE RECEIVED, STANDARD OUTDOOR SOUTHEAST II LLC, a Delaware limited
liability company (“Maker”), hereby unconditionally promises to pay to the order
of VISTA OUTDOOR CORPORATION, a Georgia corporation (herein called, together
with its successors and assigns, “Holder”), in lawful money of the United States
and in immediately available funds, the principal sum of Three Million Four
Hundred Fifty Thousand and No/100 Dollars ($3,450,000.00), together with all
accrued and unpaid interest thereon, in the amounts, at the times, in the manner
and subject to the terms and conditions set forth in this Promissory Note and
Security Agreement (this “Note”).


1.             Payment Terms and Conditions.


(a)           Commencing on the date hereof, interest on the outstanding
principal amount evidenced by this Note shall accrue at a per annum rate of five
percent (5.00%).  Interest shall be computed hereunder based on a 360-day year,
and shall accrue for each and every day on which any indebtedness remains
outstanding hereunder consisting of twelve months of 30 days each.


(b)           Borrower shall make principal payments as follows:
 
Date
Principal Payment Amount
March 1, 2019
$900,000
The 1st day of each month from April 2019 through and including February 2022
See attached Schedule 1 under Total Payment column

 
(c)           On March 1, 2022 (the “Maturity Date”), a payment equal to the
entire unpaid principal balance hereof, together with any and all accrued
interest thereon and any other amounts due hereunder shall be immediately
payable.
 

--------------------------------------------------------------------------------

(d)           Payments shall be made payable to Holder by, at the option of
Maker, wire transfer or ACH deposit and sent to such business account, address,
or other place as Holder may determine in its sole discretion.  All payments
required to be made hereunder shall be made on the date when due in immediately
available United States funds without notice, demand, right of offset,
counterclaim, abatement, postponement, diminution or deduction, and in the event
that any payments submitted hereunder are in funds not available until
collected, said payments shall continue to bear interest until collected.


(e)           Maker may prepay the principal balance of this Note, in whole or
in part, without charge at any time on or after January 1, 2020.  Each such
prepayment shall be applied in the direct order of maturity.


(f)            If any day on which a principal or interest payment is due is not
a Business Day, such payment shall be due and payable on the immediately
succeeding Business Day.  “Business Day” means any day other than a Saturday, a
Sunday, or a day on which banks in New York, New York are authorized or required
by law to be closed.


2.             Loan Documents.  Simultaneously with Maker’s execution of this
Note, Maker shall execute and deliver to Holder (a) a certificate executed by
Maker’s secretary or other officer whereby such party affirms that attached to
such certificate is (i) an accurate copy of the resolutions authorizing the
borrowing of monies, the granting of liens and all other matters set forth in or
contemplated by this Note and the other documents evidencing, securing or
otherwise related to this Note (collectively, the “Loan Documents”), (ii) a copy
of the organizational documents of Maker in effect on the date hereof, (iii) an
incumbency and signature certification, and (iv) an opinion of counsel
acceptable to Holder; and (b) such other agreements, documents and assurances as
Holder may reasonably request in connection with the transactions described in
or contemplated by the Loan Documents or as deemed necessary or desirable by
Holder to perfect its security interest in any Collateral (defined below).


3.             Security.  For valuable consideration and to secure the prompt
payment and performance in full of all of the obligations under this Note, Maker
grants to Holder and so pledges and assigns to Holder a first priority security
interest in the following properties, assets and rights of Maker, wherever
located, whether now owned or hereafter acquired or arising: (a) the outdoor
advertising equipment, ground leases, and other equipment and assets listed on
Exhibit A, attached hereto (the “Specified Equipment”); (b) all faces and
displays (whether static or multi-faced (mechanical or electronic)), accessions,
attachments, enhancements, repairs, and accessories to any of the Specified
Equipment, whether added now or later; (c) all proceeds of any of the Specified
Equipment; (d) all advertising contracts, which shall include all rights which
Maker has to receive money in the nature of rental, royalties, license,
advertising or marketing fees, or in whatever manner designated or named for the
use solely of the Specified Equipment by advertisers, whether now in existence
or later created; and (e)  any records and data relating to any of the
foregoing, whether in the form of a writing, photograph, scan, or electronic
media (the “Collateral”).


4.             Representations and Warranties.  To induce Holder to accept this
Note, Maker represents and warrants that (a) Maker is duly organized and validly
existing in good standing under the laws of the State of Delaware, with full
power and authority to make, deliver and perform this Note, (b) the execution,
delivery and performance by Maker of this Note have been duly authorized and do
not and will not violate or conflict with its organizational documents or, in
any material respect, any law, rule, regulation or order binding on Maker or any
agreement or instrument to which Maker is a party or which may be binding on
Maker, (c) this Note has been duly executed by an authorized officer of Maker
and constitutes a legal, valid and binding obligation of Maker, enforceable
against Maker in accordance with its terms, except as may be limited by
principles of equity, (d) no authorization, consent, approval, license or
exemption from, or filing or registration with, any court or government or
governmental agency is or will be necessary to the valid execution, delivery or
performance by Maker of this Note, (e) the exact legal name of Maker is set
forth in the introductory paragraph of this Note, and (f) the loan evidenced
hereby constitutes a business loan under applicable law.
 

--------------------------------------------------------------------------------

5.             Covenants.  Until such time as all obligations hereunder have
been paid in full, Maker hereby covenants and agrees with Holder that Maker
shall (a) preserve and maintain its separate legal existence and all rights,
franchises, licenses, permits, approvals and privileges of all governmental
authorities and other persons necessary to the conduct of its business; (b)
observe and remain in compliance with all of the terms and conditions of its
organizational documents and all requirements of law, in each case, as necessary
to the conduct of its business; (c) keep and maintain complete and accurate
books and records of all Collateral in form and substance reasonably
satisfactory to Holder; (d) give Holder prompt written notice of the
commencement of, or the threat in writing by any person to commence, any action
(including self-help) or proceeding for the purpose of enforcing or protecting
any actual or alleged lien upon or security interest in any of the Collateral,
and including any foreclosure, repossession, attachment, execution or other
process regarding any of the Collateral; and (e) promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that Holder may reasonably request, in order to
perfect and protect the security interest granted or purported to be granted
hereby or to enable Holder to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.


6.             Events of Default.  Each of the following events shall constitute
an event of default (an “Event of Default”) hereunder:  (a) Maker shall fail to
make any payment of principal or interest hereunder on the date such payment is
due, and such failure to make such payments of principal or interest remains
unremedied for at least five (5) Business Days following the date of written
notice of such default from Holder; (b) Maker shall admit in writing its
inability to pay its debts generally, or shall make any general assignment of
the benefit of its creditors, or if any proceeding shall be instituted by or
against Maker seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, protection,
readjustment, relief or composition of it or its debts under any law or statute
in any jurisdiction relating to bankruptcy, insolvency, receivership, or
reorganization or relief of debtors, whether now or hereafter in effect, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for Maker or for any substantial
part of its property, or any procedure for the relief of financially distressed
debtors; and (c) Maker shall be in default under any non-monetary obligations
set forth herein and such default shall continue for a period that is thirty
(30) days following the date of written notice of such default from Holder.


7.             Remedies upon Default.  Holder shall have all the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, as may be amended from time to time. In addition, Holder shall have and
may exercise any or all other rights and remedies it may have available at law,
in equity, or otherwise.  Except as may be prohibited by applicable law, all of
Holder’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Holder to pursue any remedy will not
constitute a waiver of its rights to pursue other remedies and an election to
make expenditures or to take action to perform an obligation of Maker under this
Agreement, after Maker’s failure to perform, shall not affect Holder’s right to
declare a Default and exercise its remedies.  In addition and without
limitation, if an Event of Default shall have occurred and be continuing, Holder
may exercise any one or more of the following rights and remedies:


(a)           in addition to the rights and remedies set forth elsewhere in this
Note, at the election of Holder, in its discretion, all of the indebtedness
evidenced hereby shall be immediately due and payable, and Holder may further
exercise all rights and remedies available to Holder under this Note or under
applicable law or at equity.
 

--------------------------------------------------------------------------------

(b)           Holder may require Maker to: (i) deliver to Holder or its designee
all or any portion of the Collateral; (ii) assign all of Maker’s rights,
privileges, title, and interest to any and all city, county, state, federal, or
other permits, tags, licenses, certificates, and any other documents,
instruments, agreements, or rights necessary or desirable in order for Holder or
its designee to continue to maintain and operate solely Specified Equipment or
which are necessary or beneficial to the construction, maintenance, operation,
relocation, or removal solely of Specified Equipment; (iii) assign all
advertising contracts in whatever manner designated or named solely for the use
of the Specified Equipment by advertisers, whether now in existence or later
created; or (iv) assemble all paperwork and records relating to the Collateral
and make it available to Holder at a place to be designated by Holder.  Holder
also shall have full power to enter upon the property of Maker to take
possession of, operate, and remove the Collateral.


(c)           Holder shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Holder’s own name or
in that of Maker.  Holder may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is a type
customarily sold on a recognized market, Holder will give Maker reasonable
notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made.  The requirements of reasonable
notice shall be met if such notice is given at least fifteen (15) days before
the time of the sale or disposition.  All expenses relating to the disposition
of the Collateral, including the expenses of retaking, holding, insuring,
preparing for sale, and selling the Collateral, shall become a part of the
obligations secured by this Note and shall be payable on demand.


(d)          Insofar as the proceeds of the Specified Equipment consists of
Accounts, General Intangibles, Payment Intangibles, insurance policies,
Instruments, Chattel Paper, choses in action, or similar property, Holder may
demand, collect, receive, settle, compromise, adjust, sue for, foreclose, or
realize on such Collateral as Holder may determine, whether or not any
indebtedness then due.  For these purposes, Holder may, on behalf of and in the
name of Maker, receive, open, and dispose of mail addressed to Maker; change any
address to which mail and payments are to be sent; and endorse notes, checks,
drafts, money orders, documents of title, instruments, and items pertaining to
payment, shipment, or storage of any Collateral.  To facilitate collection,
Holder may notify account debtors and obligors on any Collateral to make
payments directly to Holder.


(e)           If Holder chooses to sell any or all of the Collateral, Holder may
obtain a judgment against Maker for any deficiency remaining on the obligations
due to Holder after application of all amounts received from the exercise of the
rights provided in this Agreement.  Maker shall be liable for a deficiency even
if the transaction described in this subsection is a sale of accounts or Chattel
Paper.


With respect to any city, county, state, federal, or other permits, tags,
licenses, certificates, and any other documents, instruments, agreements, or
rights that does not related solely to Specified Equipment, Maker does hereby
grant to Holder a non-exclusive, royalty free license, solely to the extent such
interests may be licensed or assigned, to use all of Maker’s rights, privileges,
title, and interest to any and all city, county, state, federal, or other
permits, tags, licenses, certificates, and any other documents, instruments,
agreements, or rights necessary or desirable in order for Holder or its designee
to continue to maintain and operate the Specified Equipment or which are
necessary or beneficial to the construction, maintenance, operation, relocation,
or removal of the Specified Equipment.  Such license is given solely for use by
Holder in connection with its exercise of its rights under this Section 7.


Each right, power, and remedy of Holder as provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Note or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Holder of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Holder of any or all such other
rights, powers, or remedies.  If any Event of Default (other than under Section
6(a)) occurs, Holder may, in its discretion, exercise all rights and remedies
available to Holder under this Note or under applicable law or at equity.
 

--------------------------------------------------------------------------------

8.             Insurance. Maker shall obtain customary insurance on the
Specified Equipment. Maker shall name the Holder as an additional insured on the
insurance policies for the Specified Equipment. Maker shall furnish a
certificate of insurance to the Holder upon the Holder’s written request.


9.            No Waiver by Holder.  No delay, indulgence, departure, extension
of time for payment, acceptance of a partial or past due installment or any
other act or omission by Holder with respect to Maker shall: (a) release,
discharge, modify, change or otherwise affect the original liability of Maker;
(b) be construed as a novation or reinstatement of the indebtedness evidenced
hereby, or be construed as a waiver of any right of acceleration or the right of
Holder to insist upon strict compliance with the terms hereof; or (c) preclude
Holder from exercising any right, privilege or power granted herein or by law or
at equity.  Maker hereby expressly waives the benefit of any statute or rule of
law or equity, whether nor or hereafter provided, which would produce a result
contrary to or in conflict with the foregoing.  No right, power or remedy
conferred upon or reserved to Holder herein is intended to be exclusive of any
other right, power or remedy, but each and every such right, power or remedy
shall be cumulative and concurrent and shall be in addition to any other right,
power or remedy given thereunder or now or hereafter existing.
 
10.           Waivers.  Presentment for payment, demand, protest and notice of
demand, protest, nonpayment, dishonor, acceleration and intent to accelerate and
all other notices whatsoever are hereby waived by Maker, which  further waives
and renounces, to the fullest extent permitted by law, all rights to the
benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by any applicable laws, both
as to itself and in and to all of its property against the enforcement and
collection of the obligations evidenced by this Note.


11.           Costs and Expenses.  Maker shall pay on demand all costs, fees and
expenses, including, without limitation, reasonable, out-of-pocket attorneys’
fees, actually incurred by Holder in connection with any enforcement action by
Holder, whether by or through an attorney at law or in an action in a
bankruptcy, insolvency or other judicial proceeding.


12.           Miscellaneous.


(a)           The rights and obligations of Maker and Holder of this Note will
be binding upon and inure to the benefit of the successors, assigns,
administrators and transferees of the parties.  Maker may not assign any of its
rights or obligations hereunder without the prior written consent of Holder,
such consent not to be unreasonably withheld, delayed or conditioned.  Holder
may not assign or transfer all or any of its rights or obligations under this
Note without the prior written consent of Maker, such consent not to be
unreasonably withheld, delayed or conditioned. Except as otherwise expressly
provided in this Note, any provision of this Note may be modified or
supplemented only by an instrument in writing signed by Maker and Holder.  Any
deviation from any provision of this Note may be waived or approved only by a
written instrument signed by Holder and Maker.


(b)           This Note shall be governed by, and construed in accordance with,
the laws of the State of Georgia, without giving effect to principles of
conflict of laws that would cause the laws of another state to apply.  Maker
acknowledges and agrees that any action, suit or proceeding to enforce any
provision of, or based on any matter arising out of or in connection with this
Note shall be brought only in a state court or federal court located in the
State of Georgia, and Maker hereby consents to the jurisdiction of such courts
in any such action, suit or proceeding and irrevocably waives, to the fullest
extent possible under applicable law, any objection that it may now or hereafter
have to the laying of venue in any such court that such action, suit or
proceeding has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world.
 

--------------------------------------------------------------------------------

(c)           All headings used herein are used for convenience only and shall
not be used to construe or interpret this Note.


(d)           In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable law, and in the event
any such payment is inadvertently made by the Maker or inadvertently received by
Holder, then such excess sum shall be credited as a payment of principal.  It is
the express intent hereof that the undersigned not pay, and Holder not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may legally be paid by the undersigned under applicable law.


(e)           In case this Note is collected by law, or through an attorney at
law, all costs of collection, including attorneys’ fees, shall be paid by the
Maker.


(f)            If any provision of this Note is, for any reason and to any
extent, invalid or unenforceable, then the remaining provisions of this Note,
and the application of the provision determined to be unenforceable to other
circumstances, shall not, at the election of the party for whom the benefit of
the unenforceable provision exists, be affected thereby, but instead shall be
enforceable to the maximum extent permitted by applicable law.


(g)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF MAKER AND, BY
ITS ACCEPTANCE HEREOF, HOLDER WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A
TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY
TYPE AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE.


(h)           Any notice, request, correspondence or other document required or
permitted to be given or delivered to Holder or Maker shall be delivered or
shall be sent by certified mail, postage prepaid, overnight delivery, or
personal delivery to Holder at by USPS: PO Box 668, Woodbine, GA 31569 or by
UPS/Fed X to 890 East 4th St., Woodbine, GA 31569, attention Craig Root, and to
Maker at 1521 Concord Pike, Suite 301, Wilmington, DE  19803, attention Ian
Estus, or to such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section 12(h).


13.           Electronic Signatures.  For purposes of this Note, the displayed
or printed image of a manually signed document (or signature page thereto)
transmitted by any electronic means, including by facsimile machine or as a
scanned attachment to e-mail, is to be treated as an original document, the
signature of any person reproduced in the displayed or printed image, for
purposes hereof, is to be considered as an original signature, and such image
has the same binding effect as an original document bearing an original manual
signature.  At the request of any party hereto, any document so transmitted is
to be re-executed in original form by the persons who executed the transmitted
document.


[Signature page follows]
 

--------------------------------------------------------------------------------

Execution Version
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by a
duly authorized representative as of the day and year first above written.
 

 
“MAKER”:
         
STANDARD OUTDOOR SOUTHEAST II LLC
         
By:
                  
Name:  Ian W. Estus
   
Title:  President
 

 
ACKNOWLEDGED, AGREED AND ACCEPTED
 
“HOLDER”:
 
VISTA OUTDOOR CORPORATION
 
By:
              
 
Name:  Craig Root
 
Title:    President
 

 

--------------------------------------------------------------------------------

Exhibit A
 
COLLATERAL
 
- 30 -

--------------------------------------------------------------------------------

Schedule I
 
INSTALLMENTS
 
- 31 -

--------------------------------------------------------------------------------

Exhibit B
 
Assignment and Assumption Agreement and Bill of Sale
 
ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE


February 20, 2018


This ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE (this “Agreement”) is
made effective as of February 20, 2018, by and between Vista Outdoor
Corporation, a Georgia corporation (“Assignor”) and Standard Outdoor Southeast
II LLC, a Delaware limited liability company (“Assignee”) (Assignor and Assignee
being each a “Party” and collectively the “Parties”).  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the APA
(as defined below).


RECITALS


WHEREAS, this Agreement is being executed and delivered pursuant to the terms of
that certain Asset Purchase Agreement, dated as of February 20, 2018, by and
between Assignor, and Assignee (the “APA”);


WHEREAS, Assignor desires hereby to sell, grant, assign, transfer, deliver and
convey to Assignee, and Assignee desires to receive and accept, all of
Assignor’s right, title and interest in and to all of the Purchased Assets, but
none of the Excluded Assets; and


WHEREAS, Assignee desires to assume and agrees to pay, discharge and perform, as
applicable, in a timely manner and in accordance with the terms of the APA, the
Assumed Liabilities, but not any other liabilities of Assignor, pursuant to and
in accordance with the terms of and subject to the conditions set forth in the
APA.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement and in the APA, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:


1.             Assignment.  Assignor hereby sells, grants, assigns, transfers,
delivers and conveys to Assignee, and Assignee hereby accepts, all of Assignor’s
right, title and interest in and to the Purchased Assets, but none of the
Excluded Assets, in each case on the terms of and subject to the conditions set
forth in the APA.


2.             Assumption.  Assignor hereby assigns to Assignee, and Assignee
hereby expressly assumes and agrees to pay, discharge and perform, as
applicable, the Assumed Liabilities, but not any other liabilities of Assignor,
in each case on the terms of and subject to the conditions set forth in the APA.
 
- 32 -

--------------------------------------------------------------------------------

3.             Further Assurances.  In addition to this Agreement, Assignor,
affiliates of Assignor and Assignee may enter into various other assignments,
which documents will be filed of record, to the extent necessary, in the
appropriate filing locations to provide notice of record of the assignments
provided for in this Agreement.  Assignor and Assignee mutually agree to execute
such further deeds, bills of sale, assignments, releases, assumptions,
notifications or other documents as may be reasonably requested for the purpose
of giving effect to, evidencing, or giving notice of the transactions evidenced
by this Agreement.


4.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned or transferred (other than by operation
of law), by any Party without the prior written consent of the other Party;
provided, however, that either Party may assign any of its rights under this
Agreement to any of its affiliates. Except as may be set forth in the APA,
nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Parties and their respective successors and permitted
assigns, any rights, benefits or obligations hereunder; provided, however, that
in connection with any assignment, the assignor shall not be relieved of any
liability under this Agreement.


5.             Modification and Waiver.  No supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by each Party to
be bound thereby.  No waiver of any of the provisions (or of any default
thereof) of this Agreement shall be deemed or shall constitute a waiver of any
other provision (or default) hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.


6.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which, when executed and sent to the other Party, shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic image scan transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.


7.             Governing Law; Jurisdiction and Venue; Disputes.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction). 
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of Georgia, located
in the city of Brunswick and county of Glynn, and each of Assignor and Assignee
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. Each of Assignor and Assignee acknowledges and
agrees that any controversy which may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.


[Signature page immediately follows.]
 
- 33 -

--------------------------------------------------------------------------------

Execution Version
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

 
ASSIGNOR:
     
VISTA OUTDOOR CORPORATION
     
By:
   
Name:
Craig Root
 
Title:
President

 

 
ASSIGNEE:
     
STANDARD OUTDOOR SOUTHEAST II LLC
     
By:
   
Name:
Ian W. Estus
 
Title:
President

 

--------------------------------------------------------------------------------

Exhibit C
 
Assignment and Assumption of Lease
 
ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), is made as of the
20th day of February, 2018 by and between Vista Outdoor Corporation, a Georgia
corporation (“Assignor”), and Standard Outdoor Southeast II LLC, a Delaware
limited liability company (“Assignee”) (Assignor and Assignee being each a
“Party” and collectively the “Parties”).  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the APA (as defined
below).


RECITALS:


A.           Assignor, as seller, and Assignee, as buyer, entered into that
certain Asset Purchase Agreement (the “APA”) dated as of February 20, 2018, for
the purchase and sale of certain assets identified on Section 1.01 of the
Disclosure Schedules to the APA (collectively, the “Property”).  Except as set
forth in the APA, Assignor is conveying to Assignee all of Assignor’s right,
title, estate and interest in and to the Property.


B.            The Property is subject to the Leases (as hereinafter defined). 
In connection with the sale of the Property, Assignor desires to assign the
Leases to Assignee and Assignee desires to accept and assume the Leases from
Assignor upon the terms and conditions set forth in this Assignment.


NOW, THEREFORE, in consideration of the sale of the Property and the mutual
covenants contained herein, the parties hereto agree as follows:


1.             Effective Date.  Effective as of the date hereof (the “Effective
Date”), Assignor hereby sells, transfers and assigns to Assignee, its successors
and assigns, all of Assignor’s  right, title, estate and interest in and to
those certain Leases by and between Assignor, as lessee, and the landlords
(“Lessors”) identified on Exhibit A which is attached hereto and made a part
hereof (collectively, “Leases”), together with all rents, issues and profits
arising from the Leases and all security deposits and other deposits, if any,
paid by Assignor to the Lessors under the Leases and all interest accrued
thereon, if any, as more particularly set forth on Exhibit A.


2.             Assumption.  Assignee hereby accepts and assumes obligations
related to, arising out of or connected with the Leases to the extent that the
same were required to be performed on or after the Effective Date.


3.             Further Assurances.  In addition to this Assignment, Assignor,
affiliates of Assignor and Assignee may enter into various other assignments,
which documents will be filed of record, to the extent necessary, in the
appropriate filing locations to provide notice of record of the assignments
provided for in this Assignment.  Assignor and Assignee mutually agree to
execute such further deeds, bills of sale, assignments, releases, assumptions,
notifications or other documents as may be reasonably requested for the purpose
of giving effect to, evidencing, or giving notice of the transactions evidenced
by this Assignment.
 

--------------------------------------------------------------------------------

4.             Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Assignment nor any of the rights, benefits
or obligations hereunder shall be assigned or transferred (other than by
operation of law), by any Party without the prior written consent of the other
Party; provided, however, that either Party may assign any of its rights under
this Assignment to any of its affiliates. Except as may be set forth in the APA,
nothing in this Assignment, express or implied, is intended to confer upon any
person other than the Parties and their respective successors and permitted
assigns, any rights, benefits or obligations hereunder; provided, however, that
in connection with any assignment, the Assignor shall not be relieved of any
liability under this Assignment.


5.             Modification and Waiver.  No supplement, modification or waiver
of this Assignment shall be binding unless executed in writing by each Party to
be bound thereby.  No waiver of any of the provisions (or of any default
thereof) of this Assignment shall be deemed or shall constitute a waiver of any
other provision (or default) hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.


6.             Counterparts.  This Assignment may be executed in one or more
counterparts, each of which, when executed and sent to the other Party, shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Assignment by facsimile
or other electronic image scan transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment.


7.             Governing Law; Jurisdiction and Venue; Disputes.  This Assignment
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction). 
Any legal suit, action or proceeding arising out of or based upon this
Assignment or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the State of
Georgia, located in the city of Brunswick and county of Glynn, and each of
Assignor and Assignee irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding. Each of Assignor and Assignee
acknowledges and agrees that any controversy which may arise under this
Assignment is likely to involve complicated and difficult issues and, therefore,
each such party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Assignment or the transactions contemplated hereby.


[Signature page immediately follows.]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first written above.
 

 
ASSIGNOR:
     
VISTA OUTDOOR CORPORATION
     
By:
   
Name:
Craig Root
 
Title:
President

 

 
ASSIGNEE:
     
STANDARD OUTDOOR SOUTHEAST II LLC
     
By:
   
Name:
Ian W. Estus
 
Title:
President

 
[Signature Page to Assignment and Assumption of Leases]
 

--------------------------------------------------------------------------------

Exhibit A


Lease Schedule
 

--------------------------------------------------------------------------------

Exhibit D


Investor Representation Statement


STANDARD DIVERSIFIED OPPORTUNITIES INC.


INVESTOR REPRESENTATION STATEMENT


February 20, 2018
 
The undersigned represents and warrants to Standard Diversified Opportunities
Inc., a Delaware corporation (the “Company”), as follows:
 
1.            Authority and Reliance.  The undersigned represents that it has
full power and authority to execute this statement and make the representations
contained herein.  It understands that the Company is relying on this statement
in issuing me the Shares (as defined below).


2.             Purchase.  In accordance with that certain Asset Purchase
Agreement, dated as of the date hereof, between the undersigned and Standard
Outdoor Southeast II LLC, a Delaware limited liability company and an indirect
wholly owned subsidiary of the Company, the undersigned is acquiring shares of
the common stock, $0.01 par value, of the Company (the “Shares”).


3.             Acquired Entirely for Own Account.  It is acquiring the Shares
for its own account for investment only and not with a present view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act of 1933, as
amended (the “Act”).  The undersigned has not been organized for the purpose of
acquiring the Shares.


4.             Disclosure of Information.  It has had an opportunity to ask
questions of and receive answers from the Company regarding the Company, its
business and prospects and the terms and conditions of the sale of the Shares. 
It believes it has received all the information it considers necessary or
appropriate for deciding whether to acquire the Shares.


5.            Securities Laws.  It understands that, because they have not been
registered under the Act or any state securities laws, the Shares must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available.  The undersigned is familiar with the provisions
of Rule 144 promulgated under the Act and the resale limitation imposed thereby
and by the Act.


6.             Accredited Investor.  It is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Act.
 

--------------------------------------------------------------------------------

7.             Investment Experience.  It is experienced in evaluating and
investing in companies such as the Company and is capable of evaluating the
risks and merits of acquiring the Shares and has the capacity to protect its own
interests.


8.             Legends.  It understands that the certificates evidencing the
Shares may bear one more legends, including a legend substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS,
COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES, (B) THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY OTHERWISE SATISFIES
ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”
 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Investor Representation
Statement as of the date first set forth above.
 

 
INVESTORS:
         
Craig Root
     
VISTA OUTDOOR CORPORATION
     
By:
                
Name:  Craig Root
 
Title:  President

 

--------------------------------------------------------------------------------

Exhibit E
 
Lease
 
COMMERCIAL LEASE AGREEMENT


THIS LEASE (this “Lease”) dated this 20th day of February, 2018


BETWEEN:


Craig & Mary Root D/B/A Satilla Properties of 117 OSBORNE ST, ST. MARYS, GA
31558


Telephone: (912) 882-6262
 
(the “Landlord”)


OF THE FIRST PART
 
- AND -


Standard Outdoor Southeast II LLC of PO BOX 160295, Austin, TX 78716
 
(the “Tenant”)


OF THE SECOND PART


IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the “Parties”)
agree as follows:


Definitions



1.
When used in this Lease, the following expressions will have the meanings
indicated:



(a)            “Additional Rent” means all amounts payable by the Tenant under
this Lease except Base Rent, whether or not specifically designated as
Additional Rent elsewhere in this Lease;
 

--------------------------------------------------------------------------------

(b)           “Building” means all buildings, improvements, equipment, fixtures,
property and facilities from time to time located at 117 OSBORNE ST, St. Marys,
GA 31558, as from time to time altered, expanded or reduced by the Landlord in
its sole discretion;


(c)            “Common Areas and Facilities” mean:


(i)            those portions of the Building areas, buildings, improvements,
facilities, utilities, equipment and installations in or forming part of the
Building which from time to time are not designated or intended by the Landlord
to be leased to tenants of the Building including, without limitation, exterior
weather walls, roofs, entrances and exits, parking areas, driveways, loading
docks and area, storage, mechanical and electrical rooms, areas above and below
leasable premises and not included within leasable premises, security and alarm
equipment, grassed and landscaped areas, retaining walls and maintenance,
cleaning and operating equipment serving the Building; and


(ii)           those lands, areas, buildings, improvements, facilities,
utilities, equipment and installations which serve or are for the useful benefit
of the Building, the tenants of the Building or the Landlord and those having
business with them, whether or not located within, adjacent to or near the
Building and which are designated from time to time by the Landlord as part of
the Common Areas and Facilities;


(d)           “Leasable Area” means with respect to any rentable premises, the
area expressed in square feet of all floor space including floor space of
mezzanines, if any, determined, calculated and certified by the Landlord and
measured from the  exterior face of all exterior walls, doors and windows,
including walls, doors and windows separating the rentable premises from
enclosed Common Areas and Facilities, if any, and from the center line of all
interior walls separating the rentable premises from adjoining rentable
premises. There will be no deduction or exclusion for any space occupied by or
used for columns, ducts or other structural elements;


(e)           “Premises” means the specific office space within 117 OSBORNE ST,
St. Marys, GA 31558 described as the office in the southwest corner of the
second floor; the office in the northeast corner of the second floor; and, the
office in the south central portion of the first floor.


(f)            “Rent” means the total of Base Rent and Additional Rent.
 

--------------------------------------------------------------------------------

Intent of Lease



2.
It is the intent of this Lease and agreed to by the Parties to this Lease that
rent for this Lease will be on a gross rent basis meaning the Tenant will pay
the Base Rent and any Additional Rent and the Landlord will be responsible for
all other service charges related to the Premises and the operation of the
Building save as specifically provided in this Lease to the contrary.



Leased Premises



3.
The Landlord agrees to rent to the Tenant the Premises. The Premises will be
used for only the following permitted use (the “Permitted Use”): Office for
operation of an outdoor advertising company.




4.
No pets or animals are allowed to be kept in or about the Premises or in any
common areas in the building containing the Premises. Upon thirty (30) days’
notice, the Landlord may revoke any consent previously given under this clause.



Term



5.
The term of the Lease commences at 8:00 AM on February 20, 2018 and ends at
12:00 noon on May 20, 2018 (the “Term”).




6.
Unless Tenant or Landlord provides the other party written notice no later than
30 days before the expiration of the Term this Lease shall renew on a
month-to-month basis. All terms of the renewed lease will be the same but will
be terminable upon either party giving one month’s notice to the other party.



Rent



7.
Subject to the provisions of this Lease, the Tenant will pay a base rent of
$1,250.00, payable per month, for the Premises (the “Base Rent”), without
setoff, abatement or deduction. In addition to the Base Rent, the Tenant will
pay for any fees or taxes arising from the Tenant’s business.




8.
The Tenant will pay the Base Rent on or before the 1st of each and every month
of the Term to the Landlord at 117 OSBORNE ST, ST. MARYS, GA 31558, or at such
other place as the Landlord may later designate.




9.
The Tenant will be charged an additional amount of 7.00% of the Base Rent for
any late payment of Base Rent.

 

--------------------------------------------------------------------------------

10.
No acceptance by the Landlord of any amount less than the full amount owed will
be taken to operate as a waiver by the Landlord for the full amount or in any
way to defeat or affect the rights and remedies of the Landlord to pursue the
full amount.



Use and Occupation



11.
The Tenant covenants that the Tenant will carry on and conduct its business from
time to time carried on upon the Premises in such manner as to comply with all
statutes, bylaws, rules and regulations of any federal, provincial, municipal or
other competent authority and will not do anything on or in the Premises in
contravention of any of them.



Quiet Enjoyment



12.
The Landlord covenants that on paying the Rent and performing the covenants
contained in this Lease, the Tenant will peacefully and quietly have, hold, and
enjoy the Premises for the agreed term.



Distress



13.
If and whenever the Tenant is in default in payment of any money, whether hereby
expressly reserved or deemed as Rent, or any part of the Rent, the Landlord may,
upon ten (10) days written notice and opportunity for Tenant to cure, enter upon
the Premises and seize, remove and sell the Tenant’s goods, chattels and
equipment from the Premises or seize, remove and sell any goods, chattels and
equipment at any place to which the Tenant or any other person may have removed
them, in the same manner as if they had remained and been distrained upon the
Premises, all notwithstanding any rule of law or equity to the contrary, and the
Tenant hereby waives and renounces the benefit of any present or future statute
or law limiting or eliminating the Landlord’s right of distress.



Overholding



14.
If the Tenant continues to occupy the Premises without the written consent of
the Landlord after the expiration or other termination of the term, then,
without any further written agreement, the Tenant will be a month-to-month
tenant at a minimum monthly rental equal to twice the Base Rent and subject
always to all of the other provisions of this Lease insofar as the same are
applicable to a month-to-month tenancy and a tenancy from year to year will not
be created by implication of law.

 

--------------------------------------------------------------------------------

Additional Rights on Reentry



15.
If the Landlord reenters the Premises or terminates this Lease due to a Tenant
default under Section 15 hereof after notice and opportunity to cure, then:



(a)            notwithstanding any such termination or the term thereby becoming
forfeited and void, the provisions of this Lease relating to the consequences of
termination will survive;


(b)           the Landlord may use such reasonable force as it may deem
necessary for the purpose of gaining admittance to and retaking possession of
the Premises and the Tenant hereby releases the Landlord from all actions,
proceedings, claims and demands whatsoever for and in respect of any such
forcible entry or any loss or damage in connection therewith or consequential
thereupon;


(c)            the Landlord may expel and remove, forcibly, if necessary, the
Tenant, those claiming under the Tenant and their effects, as allowed by law,
without being taken or deemed to be guilty of any manner of trespass;


(d)           in the event that the Landlord has removed the property of the
Tenant, the Landlord may store such property in a public warehouse or at a place
selected by the Landlord, at the expense of the Tenant. If the Landlord feels
that it is not worth storing such property given its value and the cost to store
it, then the Landlord may dispose of such property in its sole discretion and
use such funds, if any, towards any indebtedness of the Tenant to the Landlord.
The Landlord will not be responsible to the Tenant for the disposal of such
property other than to provide any balance of the proceeds to the Tenant after
paying any storage costs and any amounts owed by the Tenant to the Landlord;


(e)            the Landlord may relet the Premises or any part of the Premises
for a term or terms which may be less or greater than the balance of the Term
remaining and may grant reasonable concessions in connection with such reletting
including any alterations and improvements to the Premises;


(f)            after reentry, the Landlord may procure the appointment of a
receiver to take possession and collect rents and profits of the business of the
Tenant, and, if necessary to collect the rents and profits the receiver may
carry on the business of the Tenant and take possession of the personal property
used in the business of the Tenant, including inventory, trade fixtures, and
furnishings, and use them in the business without compensating the Tenant;


(g)           after reentry, the Landlord may terminate the Lease on giving 5
days written notice of termination to the Tenant. Without this notice, reentry
of the Premises by the Landlord or its agents will not terminate this Lease;


(h)           the Tenant will pay to the Landlord on demand:
 

--------------------------------------------------------------------------------

(i)            all rent, Additional Rent and other amounts payable under this
Lease up to the time of reentry or termination, whichever is later;


(ii)           reasonable expenses as the Landlord incurs or has incurred in
connection with the reentering, terminating, reletting, collecting sums due or
payable by the Tenant, realizing upon assets seized; including without
limitation, brokerage, fees and expenses and legal fees and disbursements and
the expenses of keeping the Premises in good order, repairing the same and
preparing them for reletting; and


(iii)          as liquidated damages for the loss of rent and other income of
the Landlord expected to be derived from this Lease during the period which
would have constituted the unexpired portion of the term had it not been
terminated, an amount determined by reducing to present worth at an assumed
interest rate of twelve percent (12%) per annum all Base Rent and estimated
Additional Rent to become payable during the period which would have constituted
the unexpired portion of the term, such determination to be made by the
Landlord, who may make reasonable estimates of when any such other amounts would
have become payable and may make such other assumptions of the facts as may be
reasonable in the circumstances.


Renewal of Lease


16.
Intentionally omitted.



Tenant Improvements



17.
The Tenant will obtain written permission from the Landlord before doing any of
the following:



(a)            painting, wallpapering, redecorating or in any way significantly
altering the appearance of the Premises;


(b)           removing or adding walls, or performing any structural
alterations;
 
(c)            installing additional electrical wiring or heating units;


(d)           subject to this Lease, placing or exposing or allowing to be
placed or exposed anywhere inside or outside the Premises any placard, notice or
sign for advertising or any other purpose;
 

--------------------------------------------------------------------------------

(e)            affixing to or erecting upon or near the Premises any radio or TV
antenna or tower, or satellite dish; or


(f)            installing or affixing upon or near the Premises any equipment,
machinery or apparatus without the Landlord’s prior consent.


Tenant Chattels


18.
Intentionally omitted.



Utilities and Other Costs



19.
The Landlord is responsible for the payment of the following utilities and other
charges in relation to the Premises: electricity, trash pick up, water and
sewer.




20.
The Tenant is responsible for the direct payment of the following utilities and
other charges in relation to the Premises: telephone and Internet.



Insurance



21.
The Tenant is hereby advised and understands that the personal property of the
Tenant is not insured by the Landlord for either damage or loss, and the
Landlord assumes no liability for any such loss. The Tenant is advised that, if
insurance coverage is desired by the Tenant, the Tenant should inquire of
Tenant’s insurance agent regarding a Tenant’s Policy of Insurance.



Abandonment



22.
If at any time during the Term, the Tenant abandons the Premises or any part of
the Premises, the Landlord may, at its option, enter the Premises by any means
without being liable for any prosecution for such entering, and without becoming
liable to the Tenant for damages or for any payment of any kind whatever, and
may, at the Landlord’s discretion, as agent for the Tenant, relet the Premises,
or any part of the Premises, for the whole or any part of the then unexpired
term, and may receive and collect all rent payable by virtue of such reletting,
and, at the Landlord’s option, hold the Tenant liable for any difference between
the Rent that would have been payable under this Lease during the balance of the
unexpired term, if this Lease had continued in force, and the net rent for such
period realized by the Landlord by means of the reletting. If the Landlord’s
right of reentry is exercised following abandonment of the premises by the
Tenant, then the Landlord may consider any personal property belonging to the
Tenant and left on the Premises to also have been abandoned, in which case the
Landlord may dispose of all such personal property in any manner the Landlord
will deem proper and is relieved of all liability for doing so.

 

--------------------------------------------------------------------------------

Attorney Fees



23.
If either party commences an action against the other party arising out of or in
connection with this Lease, each party shall pay its own costs, including
attorney’s fees.



Governing Law



24.
It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the State of
Georgia, without regard to the jurisdiction in which any action or special
proceeding may be instituted.



Severability



25.
If there is a conflict between any provision of this Lease and the applicable
legislation of the State of Georgia (the ‘Act’), the Act will prevail and such
provisions of the Lease will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Lease.



Assignment and Subletting



26.
The Tenant will not assign this Lease, or sublet or grant any concession or
license to use the Premises or any part of the Premises. An assignment,
subletting, concession, or license, whether by operation of law or otherwise,
will be void and will, at Landlord’s option, terminate this Lease.



Bulk Sale



27.
No bulk sale of goods and assets of the Tenant at the Premises may take place
without first obtaining the written consent of the Landlord, which consent will
not be unreasonably withheld so long as the Tenant and the Purchaser are able to
provide the Landlord with assurances, in a form satisfactory to the Landlord,
that the Tenant’s obligations in this Lease will continue to be performed and
respected, in the manner satisfactory to the Landlord, after completion of the
said bulk sale.

 

--------------------------------------------------------------------------------

Care and Use of Premises



28.
The Tenant will promptly notify the Landlord of any damage, or of any situation
that may significantly interfere with the normal use of the Premises. Landlord
is responsible for the maintenance, repair and replacement, at its sole cost, of
the roof, structural components of the building, capital expenditures, building
systems, and Common Areas and Facilities.




29.
The Tenant will not make (or allow to be made) any noise or nuisance which, in
the reasonable opinion of the Landlord, disturbs the comfort or convenience of
other tenants.




30.
The Tenant will not engage in any illegal trade or activity on or about the
Premises.




31.
The Landlord and Tenant will comply with standards of health, sanitation, fire,
housing and safety as required by law.



Surrender of Premises



32.
At the expiration of the lease term, the Tenant will quit and surrender the
Premises in as good a state and condition as they were at the commencement of
this Lease, reasonable use and wear and damages by the elements and casualty
excepted.



Hazardous Materials



33.
Other than items customary for the Permitted Use the Tenant will not keep or
have on the Premises any article or thing of a dangerous, flammable, or
explosive character that might unreasonably increase the danger of fire on the
Premises or that might be considered hazardous by any responsible insurance
company.



Rules and Regulations



34.
The Tenant will obey all reasonable rules and regulations posted by the Landlord
regarding the use and care of the Building, parking lot and other common
facilities that are provided for the use of the Tenant in and around the
Building on the Premises, provided they are applied in an equal and
non-discriminatory manner.



General Provisions



35.
Any waiver by the Landlord of any failure by the Tenant to perform or observe
the provisions of this Lease will not operate as a waiver of the Landlord’s
rights under this Lease in respect of any subsequent defaults, breaches or
nonperformance and will not defeat or affect in any way the Landlord’s rights in
respect of any subsequent default or breach.

 

--------------------------------------------------------------------------------

36.
This Lease will extend to and be binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Lease. All covenants are to be construed as
conditions of this Lease.




37.
All sums payable by the Tenant to the Landlord pursuant to any provision of this
Lease will be deemed to be Additional Rent and will be recoverable by the
Landlord as rental arrears.




38.
Where there is more than one Tenant executing this Lease, all Tenants are
jointly and severally liable for each other’s acts, omissions and liabilities
pursuant to this Lease.




39.
Time is of the essence in this Lease.




40.
This Lease will constitute the entire agreement between the Landlord and the
Tenant. Any prior understanding or representation of any kind preceding the date
of this Lease will not be binding on either party to this Lease except to the
extent incorporated in this Lease. In particular, no warranties of the Landlord
not expressed in this Lease are to be implied.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on
this          day of   ,   .
 

       
(Witness)
 
Craig & Mary Root D/B/A Satilla Properties
     
(Landlord)
             
Standard Outdoor Southeast II LLC
     
(Tenant)
             
Per:
                     (SEAL)              
BY:
                
(Witness)
 
Its
                

 

--------------------------------------------------------------------------------

COMMERCIAL LEASE AGREEMENT


THIS LEASE (this “Lease”) dated this 20th day of February, 2018


BETWEEN:


Craig & Mary Root D/B/A Satilla Properties of 106 W CHURCH ST, ST. MARYS, GA
31558


Telephone: (912) 882-6262


(the “Landlord”)


OF THE FIRST PART


- AND -


Standard Outdoor Southeast II LLC of PO BOX 160295, Austin, TX 78716


(the “Tenant”)


OF THE SECOND PART


IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the “Parties”)
agree as follows:


Definitions



1.
When used in this Lease, the following expressions will have the meanings
indicated:



(a)            “Additional Rent” means all amounts payable by the Tenant under
this Lease except Base Rent, whether or not specifically designated as
Additional Rent elsewhere in this Lease;


(b)           “Building” means all buildings, improvements, equipment, fixtures,
property and facilities from time to time located at 106 W CHURCH ST, St. Marys,
GA 31558, as from time to time altered, expanded or reduced by the Landlord in
its sole discretion;


(c)            “Common Areas and Facilities” mean:
 

--------------------------------------------------------------------------------

(i)            those portions of the Building areas, buildings, improvements,
facilities, utilities, equipment and installations in or forming part of the
Building which from time to time are not designated or intended by the Landlord
to be leased to tenants of the Building including, without limitation, exterior
weather walls, roofs, entrances and exits, parking areas, driveways, loading
docks and area, storage, mechanical and electrical rooms, areas above and below
leasable premises and not included within leasable premises, security and alarm
equipment, grassed and landscaped areas, retaining walls and maintenance,
cleaning and operating equipment serving the Building; and


(ii)           those lands, areas, buildings, improvements, facilities,
utilities, equipment and installations which serve or are for the useful benefit
of the Building, the tenants of the Building or the Landlord and those having
business with them, whether or not located within, adjacent to or near the
Building and which are designated from time to time by the Landlord as part of
the Common Areas and Facilities;


(d)           “Leasable Area” means with respect to any rentable premises, the
area expressed in square feet of all floor space including floor space of
mezzanines, if any, determined, calculated and certified by the Landlord and
measured from the exterior face of all exterior walls, doors and windows,
including walls, doors and windows separating the rentable premises from
enclosed Common Areas and Facilities, if any, and from the center line of all
interior walls separating the rentable premises from adjoining rentable
premises. There will be no deduction or exclusion for any space occupied by or
used for columns, ducts or other structural elements;


(e)            “Premises” means the 1800 square foot shop building located at
106 W. Church St., St. Mary’s, GA 31558 and further described as Camden County
Tax Parcel # Map S33 Block 09 Lot 007.


(f)            “Rent” means the total of Base Rent and Additional Rent.


Intent of Lease



2.
It is the intent of this Lease and agreed to by the Parties to this Lease that
rent for this Lease will be on a gross rent basis meaning the Tenant will pay
the Base Rent and any Additional Rent and the Landlord will be responsible for
all other service charges related to the Premises and the operation of the
Building save as specifically provided in this Lease to the contrary.

 

--------------------------------------------------------------------------------

Leased Premises



3.
The Landlord agrees to rent to the Tenant the Premises. The Premises will be
used for only the following permitted use (the “Permitted Use”): Field
operations of an outdoor advertising company.




4.
No pets or animals are allowed to be kept in or about the Premises or in any
common areas in the building containing the Premises. Upon thirty (30) days’
notice, the Landlord may revoke any consent previously given under this clause.



Term



5.
The term of the Lease commences at 8:00 AM on February 20, 2018 and ends at
12:00 noon on May 20, 2018 (the “Term”).




6.
Unless Tenant or Landlord provides the other party written notice no later than
30 days before the expiration of the Term this Lease shall renew on a
month-to-month basis. All terms of the renewed lease will be the same but will
be terminable upon either party giving one month’s notice to the other party.



Rent



7.
Subject to the provisions of this Lease, the Tenant will pay a base rent of
$1,000.00, payable per month, for the Premises (the “Base Rent”), without
setoff, abatement or deduction. In addition to the Base Rent, the Tenant will
pay for any fees or taxes arising from the Tenant’s business.




8.
The Tenant will pay the Base Rent on or before the 1st of each and every month
of the Term to the Landlord at 106 W CHURCH ST, ST. MARYS, GA 31558, or at such
other place as the Landlord may later designate.




9.
The Tenant will be charged an additional amount of 7.00% of the Base Rent for
any late payment of Base Rent.




10.
No acceptance by the Landlord of any amount less than the full amount owed will
be taken to operate as a waiver by the Landlord for the full amount or in any
way to defeat or affect the rights and remedies of the Landlord to pursue the
full amount.

 

--------------------------------------------------------------------------------

Use and Occupation



11.
The Tenant covenants that the Tenant will carry on and conduct its business from
time to time carried on upon the Premises in such manner as to comply with all
statutes, bylaws, rules and regulations of any federal, provincial, municipal or
other competent authority and will not do anything on or in the Premises in
contravention of any of them.



Quiet Enjoyment



12.
The Landlord covenants that on paying the Rent and performing the covenants
contained in this Lease, the Tenant will peacefully and quietly have, hold, and
enjoy the Premises for the agreed term.



Distress



13.
If and whenever the Tenant is in default in payment of any money, whether hereby
expressly reserved or deemed as Rent, or any part of the Rent, the Landlord may,
upon ten (10) days written notice and opportunity for Tenant to cure, enter upon
the Premises and seize, remove and sell the Tenant’s goods, chattels and
equipment from the Premises or seize, remove and sell any goods, chattels and
equipment at any place to which the Tenant or any other person may have removed
them, in the same manner as if they had remained and been distrained upon the
Premises, all notwithstanding any rule of law or equity to the contrary, and the
Tenant hereby waives and renounces the benefit of any present or future statute
or law limiting or eliminating the Landlord’s right of distress.



Overholding



14.
If the Tenant continues to occupy the Premises without the written consent of
the Landlord after the expiration or other termination of the term, then,
without any further written agreement, the Tenant will be a month-to-month
tenant at a  minimum monthly rental equal to twice the Base Rent and subject
always to all of the other provisions of this Lease insofar as the same are
applicable to a month-to-month tenancy and a tenancy from year to year will not
be created by implication of law.

 

--------------------------------------------------------------------------------

Additional Rights on Reentry



15.
If the Landlord reenters the Premises or terminates this Lease due to a Tenant
default under Section 15 hereof after notice and opportunity to cure, then:



(a)            notwithstanding any such termination or the term thereby becoming
forfeited and void, the provisions of this Lease relating to the consequences of
termination will survive;


(b)           the Landlord may use such reasonable force as it may deem
necessary for the purpose of gaining admittance to and retaking possession of
the Premises and the Tenant hereby releases the Landlord from all actions,
proceedings, claims and demands whatsoever for and in respect of any such
forcible entry or any loss or damage in connection therewith or consequential
thereupon;


(c)            the Landlord may expel and remove, forcibly, if necessary, the
Tenant, those claiming under the Tenant and their effects, as allowed by law,
without being taken or deemed to be guilty of any manner of trespass;


(d)           in the event that the Landlord has removed the property of the
Tenant, the Landlord may store such property in a public warehouse or at a place
selected by the Landlord, at the expense of the Tenant. If the Landlord feels
that it is not worth storing such property given its value and the cost to store
it, then the Landlord may dispose of such property in its sole discretion and
use such funds, if any, towards any indebtedness of the Tenant to the Landlord.
The Landlord will not be responsible to the Tenant for the disposal of such
property other than to provide any balance of the proceeds to the Tenant after
paying any storage costs and any amounts owed by the Tenant to the Landlord;


(e)            the Landlord may relet the Premises or any part of the Premises
for a term or terms which may be less or greater than the balance of the Term
remaining and may grant reasonable concessions in connection with such reletting
including any alterations and improvements to the Premises;


(f)            after reentry, the Landlord may procure the appointment of a
receiver to take possession and collect rents and profits of the business of the
Tenant, and, if necessary to collect the rents and profits the receiver may
carry on the business of the Tenant and take possession of the personal property
used in the business of the Tenant, including inventory, trade fixtures, and
furnishings, and use them in the business without compensating the Tenant;
 

--------------------------------------------------------------------------------

(g)           after reentry, the Landlord may terminate the Lease on giving 5
days written notice of termination to the Tenant. Without this notice, reentry
of the Premises by the Landlord or its agents will not terminate this Lease;


(h)           the Tenant will pay to the Landlord on demand:


(i)            all rent, Additional Rent and other amounts payable under this
Lease up to the time of reentry or termination, whichever is later;


(ii)           reasonable expenses as the Landlord incurs or has incurred in
connection with the reentering, terminating, reletting, collecting sums due or
payable by the Tenant, realizing upon assets seized; including without
limitation, brokerage, fees and expenses and legal fees and disbursements and
the expenses of keeping the Premises in good order, repairing the same and
preparing them for reletting; and


(iii)          as liquidated damages for the loss of rent and other income of
the Landlord expected to be derived from this Lease during the period which
would have constituted the unexpired portion of the term had it not been
terminated, an amount determined by reducing to present worth at an assumed
interest rate of twelve percent (12%) per annum all Base Rent and estimated
Additional Rent to become payable during the period which would have constituted
the unexpired portion of the term, such determination to be made by the
Landlord, who may make reasonable estimates of when any such other amounts would
have become payable and may make such other assumptions of the facts as may be
reasonable in the circumstances.


Renewal of Lease


16.
Intentionally omitted.



Tenant Improvements



17.
The Tenant will obtain written permission from the Landlord before doing any of
the following:



(a)            painting, wallpapering, redecorating or in any way significantly
altering the appearance of the Premises;


(b)           removing or adding walls, or performing any structural
alterations;


(c)            installing additional electrical wiring or heating units;
 

--------------------------------------------------------------------------------

(d)           subject to this Lease, placing or exposing or allowing to be
placed or exposed anywhere inside or outside the Premises any placard, notice or
sign for advertising or any other purpose;


(e)           affixing to or erecting upon or near the Premises any radio or TV
antenna or tower, or satellite dish; or


(f)            installing or affixing upon or near the Premises any equipment,
machinery or apparatus without the Landlord’s prior consent.


Tenant Chattels


18.
Intentionally omitted.



Utilities and Other Costs



19.
The Landlord is responsible for the payment of the following utilities and other
charges in relation to the Premises: NONE.




20.
The Tenant is responsible for the direct payment of the following utilities and
other charges in relation to the Premises: water, sewer, trash pick up, power,
telephone and Internet.



Insurance



21.
The Tenant is hereby advised and understands that the personal property of the
Tenant is not insured by the Landlord for either damage or loss, and the
Landlord assumes no liability for any such loss. The Tenant is advised that, if
insurance coverage is desired by the Tenant, the Tenant should inquire of
Tenant’s insurance agent regarding a Tenant’s Policy of Insurance.



Abandonment



22.
If at any time during the Term, the Tenant abandons the Premises or any part of
the Premises, the Landlord may, at its option, enter the Premises by any means
without being liable for any prosecution for such entering, and without becoming
liable to the Tenant for damages or for any payment of any kind whatever, and
may, at the Landlord’s discretion, as agent for the Tenant, relet the Premises,
or any part of the Premises, for the whole or any part of the then unexpired
term, and may receive and collect all rent payable by virtue of such reletting,
and, at the Landlord’s option, hold the Tenant liable for any difference between
the Rent that would have been payable under this Lease during the balance of the
unexpired term, if this Lease had continued in force, and the net rent for such
period realized by the Landlord by means of the reletting. If the Landlord’s
right of reentry is exercised following abandonment of the premises by the
Tenant, then the Landlord may consider any personal property belonging to the
Tenant and left on the Premises to also have been abandoned, in which case the
Landlord may dispose of all such personal property in any manner the Landlord
will deem proper and is relieved of all liability for doing so.

 

--------------------------------------------------------------------------------

Attorney Fees



23.
If either party commences an action against the other party arising out of or in
connection with this Lease, each party shall pay its own costs, including
attorney’s fees.



Governing Law



24.
It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the State of
Georgia, without regard to the jurisdiction in which any action or special
proceeding may be instituted.



Severability



25.
If there is a conflict between any provision of this Lease and the applicable
legislation of the State of Georgia (the ‘Act’), the Act will prevail and such
provisions of the Lease will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Lease.



Assignment and Subletting



26.
The Tenant will not assign this Lease, or sublet or grant any concession or
license to use the Premises or any part of the Premises. An assignment,
subletting, concession, or license, whether by operation of law or otherwise,
will be void and will, at Landlord’s option, terminate this Lease.



Bulk Sale



27.
No bulk sale of goods and assets of the Tenant at the Premises may take place
without first obtaining the written consent of the Landlord, which consent will
not be unreasonably withheld so long as the Tenant and the Purchaser are able to
provide the Landlord with assurances, in a form satisfactory to the Landlord,
that the Tenant’s obligations in this Lease will continue to be performed and
respected, in the manner satisfactory to the Landlord, after completion of the
said bulk sale.

 

--------------------------------------------------------------------------------

Care and Use of Premises



28.
The Tenant will promptly notify the Landlord of any damage, or of any situation
that may significantly interfere with the normal use of the Premises. Landlord
is responsible for the maintenance, repair and replacement, at its sole cost, of
the roof, structural components of the building, capital expenditures, building
systems, and Common Areas and Facilities.




29.
The Tenant will not make (or allow to be made) any noise or nuisance which, in
the reasonable opinion of the Landlord, disturbs the comfort or convenience of
other tenants.




30.
The Tenant will not engage in any illegal trade or activity on or about the
Premises.




31.
The Landlord and Tenant will comply with standards of health, sanitation, fire,
housing and safety as required by law.



Surrender of Premises



32.
At the expiration of the lease term, the Tenant will quit and surrender the
Premises in as good a state and condition as they were at the commencement of
this Lease, reasonable use and wear and damages by the elements and casualty
excepted.



Hazardous Materials



33.
Other than items customary for the Permitted Use the Tenant will not keep or
have on the Premises any article or thing of a dangerous, flammable, or
explosive character that might unreasonably increase the danger of fire on the
Premises or that might be considered hazardous by any responsible insurance
company.



Rules and Regulations



34.
The Tenant will obey all reasonable rules and regulations posted by the Landlord
regarding the use and care of the Building, parking lot and other common
facilities that are provided for the use of the Tenant in and around the
Building on the Premises, provided they are applied in an equal and
non-discriminatory manner.

 

--------------------------------------------------------------------------------

General Provisions



35.
Any waiver by the Landlord of any failure by the Tenant to perform or observe
the provisions of this Lease will not operate as a waiver of the Landlord’s
rights under this Lease in respect of any subsequent defaults, breaches or
nonperformance and will not defeat or affect in any way the Landlord’s rights in
respect of any subsequent default or breach.




36.
This Lease will extend to and be binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Lease. All covenants are to be construed as
conditions of this Lease.




37.
All sums payable by the Tenant to the Landlord pursuant to any provision of this
Lease will be deemed to be Additional Rent and will be recoverable by the
Landlord as rental arrears.




38.
Where there is more than one Tenant executing this Lease, all Tenants are
jointly and severally liable for each other’s acts, omissions and liabilities
pursuant to this Lease.




39.
Time is of the essence in this Lease.




40.
This Lease will constitute the entire agreement between the Landlord and the
Tenant. Any prior understanding or representation of any kind preceding the date
of this Lease will not be binding on either party to this Lease except to the
extent incorporated in this Lease. In particular, no warranties of the Landlord
not expressed in this Lease are to be implied.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on
this          day of   ,   .
 

       
(Witness)
 
Craig & Mary Root D/B/A Satilla Properties
     
(Landlord)
             
Standard Outdoor Southeast II LLC
     
(Tenant)
              Per:                      (SEAL)               BY:               
 
(Witness)
  Its                 

 
 

--------------------------------------------------------------------------------